Luke, J.
The service of a summons of garnishment less than four months before a petition in bankruptcy is filed does not create a lien upon property, money, or effects of the debtor in the hands of the garnishee; aliter, if the summons of garnishment be served more than four months before proceedings in bankruptcy. See Light v. Hunt, 17 Ga. App. 491 (2) (87 S. E. 763), and eases cited.
(a) Upon the agreed statement of facts in this case, it appearing that suit and garnishment proceedings were served on April 19, 1920, that the defendant was adjudicated a bankrupt on May 18, 1920, and was duly discharged in bankruptcy on August 14, 1920, and that the plaintiff was scheduled as a creditor and the money caught by garnishment was listed among the assets of the bankrupt, it was not error for the court to direct a verdict in favor of the defendant, holding that no judgment could be entered against the defendant for the purpose of entering judgment against the garnishee.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Cited by counsel for plaintiff:
Coker v. Utter, 152 Ga. (108 S. E. 538); Light v. Hunt, 17 Ga. App. 491; Citizens Nat. Bank v. Dasher, 16 Ga. App. 33; Civil Code (1910), § 5273.
Lovick G. Fortson, for plaintiff. John E. Hudson, for defendant.